Jordan, Justice.
This is an appeal in a habeas corpus proceeding from an order awarding custody of a minor child to appellees, the natural parents of the child.
On March 1, 1979, appellees signed a consent for adoption of their baby born January 29, 1979, by the appellants. Thereafter, on March 5,1979, appellants filed a petition for adoption and secured an order awarding temporary custody to the appellants.
On March 6,1979, the appellees revoked said consent for adoption and filed this petition for habeas corpus to secure possession of the baby. After hearing evidence, the trial court found that the consent was freely and voluntarily revoked by the appellees within 10 days as prescribed by law (Code Ann. § 74-404 (b)) and awarded permanent custody to the appellees. We affirm.
The revocation of the consent within the period prescribed by law rendered the temporary custody order and all subsequent adoption proceedings nugatory.

Judgment affirmed.


All the Justices concur.